Case 5:20-cv-00097-LCB Document 1-1 Filed 01/21/20 Page 1 of 10            FILED
                                                                  2020 Jan-21 AM 10:15
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA
Case 5:20-cv-00097-LCB Document 1-1 Filed 01/21/20 Page 2 of 10
Case 5:20-cv-00097-LCB Document 1-1 Filed 01/21/20 Page 3 of 10
Case 5:20-cv-00097-LCB Document 1-1 Filed 01/21/20 Page 4 of 10
Case 5:20-cv-00097-LCB Document 1-1 Filed 01/21/20 Page 5 of 10
Case 5:20-cv-00097-LCB Document 1-1 Filed 01/21/20 Page 6 of 10
Case 5:20-cv-00097-LCB Document 1-1 Filed 01/21/20 Page 7 of 10
Case 5:20-cv-00097-LCB Document 1-1 Filed 01/21/20 Page 8 of 10
Case 5:20-cv-00097-LCB Document 1-1 Filed 01/21/20 Page 9 of 10
Case 5:20-cv-00097-LCB Document 1-1 Filed 01/21/20 Page 10 of 10
